Exhibit 10.83

                 
[engltr.jpg]


 
 
National Automation Services, Inc.
PO Box 400775
Las Vegas, NV 89140




Wellington Shields & Co.
140 Broadway, 44th Floor
New York, NY 10005




July 15, 2013
 
 
 

--------------------------------------------------------------------------------

 
 


[wsc.jpg]


--------------------------------------------------------------------------------

   

 
July 15, 2013

 


Robert Chance
National Automation Services, Inc.
PO Box 400775
Las Vegas, NV 89140




Dear Mr. Robert Chance,


This letter (together with Exhibits A, B and C annexed hereto and made a part
hereof, all of which taken together constitute this “Engagement Agreement”)
confirms our complete understanding with respect to the retention of Wellington
Shields & Co. (“Wellington”), a registered broker/dealer, as exclusive financial
advisor to National Automation Services, Inc. (the “Company” or “NASV"), as it
relates to potential acquisitions.


Upon the terms and subject to the conditions set forth hereinafter, the parties
hereto agree as follows:


1.
                    Appointment.  The Company hereby retains Wellington and
Wellington hereby agrees to act as the Company’s financial advisor as more
specifically set forth in paragraph 2 below, effective as of the date hereof
(the “Effective Date”).



2.
                    Scope and Certain Conditions of Services.  The Company
hereby retains Wellington to consult with and advise the Company with respect to
various financial matters, including:



 
a.
Providing introductions to or strategic advice with respect to approaches to
Target investors;

 
 
b.
providing other general corporate finance or strategic financial advisory
services as required by the company;

 
 
c.
provide advisory services in connection with potential sale, capital raising,
recapitalization, or restructuring by the Company, including, raising capital by
means of senior secured debt, unsecured or subordinated debt, preferred stock or
common equity;

 
 
d.
identifying, investigating and evaluating persons or entities (each a “Target
Investor”) with whom the Company may effect a sale of the Company in whole or in
part or any of the Company’s operations, or operating assets; any strategic
alliance, joint venture or other similar business combination (a “Businesses
Combination”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
Providing general advisory service in connection with any mergers with, or
acquisitions of, corporate or operating assets of the Company; and

 
 
f.
Additional services incidental to the above, as directed by the Company.

 
 
3.                 Fees and Compensation.  In consideration for the services
rendered by Wellington   hereunder during the term of this Agreement, the
Company agrees to pay Wellington the following fees and other compensation:




 
a.
A nonrefundable advisory fee (the “Advisory Fee”) of $50,000, payable at the
signing of this engagement letter.



 
b.
A success fee (the “Placement Success Fee”) for capital raises, payable upon the
successful completion of the Placement, equal to eight percent (8%) of the gross
proceeds of the Placement (or in the case of a revolving line of credit, the
commitment amount). The Placement Success Fee is due and payable to Wellington
immediately upon the closing of the Placement and shall be disbursed directly to
Wellington simultaneously with the delivery of the proceeds of the Placement to
the Company.



 
c.
Non-callable warrants of the Company (the “Placement Agent Warrants”) issuable
to Wellington or its designee, simultaneously with the closing of the Placement,
equal to eight percent (8%) of the aggregate number of Securities sold in the
Placement.  The Placement Agent Warrants shall entitle the holder thereof to
purchase securities of the Company at a purchase price equal to 120% of the
price per share of the Placement. The warrants shall be exercisable for a period
of five years after the closing of the Placement.  The Placement Agent Warrants
shall be satisfactory in form and substance to Wellington and its counsel and
shall contain provisions for, among other things, cashless exercise, and
anti-dilution protection in the event of merger, consolidation,
reclassification, reorganization and other similar events.  Wellington  will
also be entitled to compensation set forth in Section 3(b) resulting from any
cash generated by the Company from the exercise of any warrants issued to
investors introduced to the Company by Wellington  that participate in the
offering.



 
d.
The Company agrees to reimburse Wellington for pre-approved expenses within 10
days of submission, but must get prior approval from the Company.



 
e.
If outside investors are found (those not already close to the Company) and
located by someone else other than Wellington,  Wellington will receive a
Success fee equal to three (3%) of the gross proceeds and three (3%) warrant
coverage of the gross proceeds.

 
4.
                    Term of Retention.  This Engagement Agreement shall be
effective as of the date hereof and extend to the close of business October 15,
2013. After the Term of Retention expires, the Engagement Agreement will
continue unless cancelled by one (1) month’s written notice.

 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything herein to the contrary, the obligation to pay the Fees
and Compensation set forth in paragraph 3 shall survive any termination or
expiration of this Engagement Agreement.  Moreover, it is expressly understood
and agreed by the parties hereto that any financing, whether debt or equity, of
the Company, secured or placed within twelve (12) months of the termination or
expiration of this Engagement Agreement with any investors or lenders first
identified and/or contacted by Wellington and with which the Company had direct
discussions or negotiations while this Engagement Agreement was in effect, shall
result in such fees and compensation being due and payable by the Company to
Wellington as required by paragraph 3 of this Engagement Agreement.


5.
                   Due Diligence.  The role of Wellington  as placement agent
and financial advisor to the Company is subject to and contingent upon the
satisfactory completion of a due diligence review of, among other things, the
Company’s assets, business, future prospects and current and projected financial
condition.  If at the completion of its due diligence review Wellington is not
satisfied with the results of its due diligence, this Engagement Agreement shall
be immediately terminated by Wellington.



6.
                    Preferential Right.  If the Company closes a Placement or a
Transaction during the Term, for the twelve month period commencing on the later
of (i) the date of the closing of the Placement or (ii) the date of the closing
of any Transaction, Wellington shall have a preferential right whereby the
Company will offer Wellington the first opportunity to provide any financing
arrangements to the Company.

            
7.
                   Public Announcements.  Prior to any press release or other
public disclosure relating to services hereunder which is legally allowed by
law, the Company and Wellington shall confer and reach agreement upon the
contents of any such disclosure. Prior to the funding, Wellington shall not be
mentioned in any Company press releases.

 
8.
                   No General Solicitation.  Any offers made in connection with
the placement of the Securities will be made only to prospective purchasers on
an individual basis and no general solicitation or general advertising in any
form will be used to place the Securities.



9.
                   Miscellaneous.  As more specifically set forth in Exhibit C,
this Engagement Agreement shall be governed in accordance with the laws of the
State of New York without giving effect to conflicts of laws generally.

 
This Engagement Agreement constitutes the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and there
is no agreements or understandings with respect hereto which are not contained
in this Engagement Agreement.  This Engagement Agreement may be modified only in
writing signed by the party to be charged.
 
If the foregoing correctly sets forth out understanding with respect to the
subject matter hereto, please confirm the same by executing and returning to us
the duplicate copy of this Engagement Agreement.
 
Wellington will remain committed to entering into this agreement provided it is
executed by you on or before August 2, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very Truly Yours,
                           
Edward Cabrera
   
Head of Investment Banking
   
Wellington Shields & Co.
 














   
Mr. Robert Chance
 
Chief Executive Officer
 
National Automation Services, Inc.
         
Agreed and Accepted
 
As of this 2nd day of August 2013
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
STANDARD TERMS AND CONDITIONS


 
1.
The Company shall promptly provide Wellington Shields with all relevant
information about the Company (to the extent available to the Company) that
shall be reasonably requested or required by Wellington Shields which
information shall be true, accurate and correct in all material respects at the
time furnished.



 
2.
Wellington Shields shall keep all information obtained from the Company strictly
confidential except: (a) for information which is otherwise publicly available,
or previously known to Wellington Shields or was obtained by Wellington Shields
independently of the Company and without breach of Wellington Shields’ agreement
with the Company; (b) Wellington Shields may disclose such information to its
affiliates, shareholders, officers, directors, representatives, agents,
employees and attorneys, and to financial institutions, but shall ensure, to the
best of its ability, that all such persons will keep such information strictly
confidential; (c) pursuant to any order of a court of competent jurisdiction or
other governmental body (Wellington Shields will give written notice to the
Company of such order within forty-eight (48) hours of receipt of such order);
and (d) upon prior written consent of the Company.



 
3.
The Company recognizes that in order for Wellington Shields to perform properly
its obligations in a professional manner, it is necessary that Wellington
Shields be informed of and, to the extent practicable, participate in meetings
and discussions between the Company, on the one hand, and investors and
potential investors introduced relating to the matters covered by the terms of
Wellington Shields’ engagement.



 
4.
The Company agrees that any report or opinion, oral or written, delivered to it
by Wellington Shields is prepared solely for its confidential use and shall not
be reproduced, summarized, or referred to in any public document or given or
otherwise divulged to any other person, other than its employees and attorneys,
without Wellington Shields’ prior written consent, except as may be required by
applicable law or regulation, which consent shall not be unreasonably withheld
or delayed.



 
5.
No fee payable by the Company to any other financial advisor or lender shall
reduce or otherwise affect any fee payable by the Company to Wellington Shields.



 
6.
The  Company represents and warrants that; (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) the Agreement has been duly authorized and executed and
constitutes a valid and binding agreement of the Company, enforceable in
accordance with its terms; and (c) the execution and delivery of the Agreement
and the consummation of the transactions contemplated hereby does not conflict
with or result in a breach of (i) the Company’s certificate of incorporation or
by-laws or (ii) any agreement to which the Company is a party by which any of
their property or assets is bound.



 
7.
Nothing contained in the Agreement shall be constituted to place Wellington
Shields and the Company in the relationship of partners or joint
ventures.  Neither Wellington Shields nor the Company shall represent itself as
the agent or legal representative of the other for any purpose whatsoever nor
shall either have the power to obligate or bind the other in any manner
whatsoever.  Wellington Shields in performing its services hereunder shall at
all times be an independent contractor.

 
 
 

--------------------------------------------------------------------------------

 


 
8.
The Agreement has been and is made solely for the benefit of Wellington Shields,
the Company and each of the persons, agents, employees, officers, directors and
controlling persons referred to in Exhibit B and their respective heirs,
executors, personal representatives, successors and assigns, and nothing
contained in the Agreement shall confer any rights upon, nor shall this
Agreement be construed to create any rights in, any person who is not a party to
such Agreement, other than as set forth in this paragraph.



 
9.
The rights and obligations of either party under this Agreement may not be
assigned without the prior written consent of the other party hereto and any
other purported assignment shall be null and void without force and effect.



 
10.
All communications hereunder, except as may be otherwise specifically provided
herein, shall be in writing and shall be mailed, hand delivered, or faxed and
confirmed by letter or sent by overnight delivery service, to the party whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:





To the Company:


National Automation Services, Inc.
PO Box 400775
Las Vegas, NV 89140






To Wellington Shields:


Wellington Shields and Co.

140 Broadway, 44th floor
Telephone: (212) 320-2030

New York, NY 10005



 
Attention: 
Edward Cabrera

Head of Investment Banking


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
INDEMNIFICATION


Recognizing that transactions of the type contemplated in this engagement
sometimes result in litigation and that the role of Wellington Shields is
advisory, the Company agrees to indemnify and hold harmless Wellington Shields
and its affiliates and their irrespective officers, directors, employees, agents
and controlling persons within the meaning of Section 15 of the Securities Act
of 1933, as amended (the “Act”) or Section 20(a) of the Securities Exchange Act
and against any and all loss, charge, claim, damage, expense and liability
whatsoever, including, but not limited to, all attorneys' fees and expenses
(hereinafter a “Claim” or “Claims”), related to or arising in any manner out of,
based upon, or in connection with (i) any untrue statement or alleged untrue
statement of a material fact made by the Company or any omission or alleged
omission of the Company to state a material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) any
transaction, proposal or any other matter (items (i) and (ii) being hereinafter
referred to as a “Matter” or “Matters”) contemplated by the engagement of
Wellington Shields hereunder, and will promptly reimburse the Indemnified
Parties for all expenses (including reasonable fees and expenses of legal
counsel) as incurred in connection with the investigation of, preparation for or
defense of any pending or threatened Claim related to or arising in any manner
out of any Matter contemplated by the engagement of Wellington Shields
hereunder, or any action or proceeding arising there from (collectively,
“Proceedings”), whether or not such Indemnified party is a formal party to any
such Proceeding.  Notwithstanding the foregoing, the Company shall not be liable
in respect of any Claims that a court of competent jurisdiction has judicially
determined by final judgment (and the time to appeal has expired or the last
right of appeal has been denied) resulted solely from the gross negligence or
willful misconduct of an Indemnified Party.  The Company further agrees that it
will not, without the prior written consent of Wellington Shields settle
compromise or consent to the entry of any judgment in any pending or threatened
proceeding in respect of which indemnification may be sought hereunder (whether
or not Wellington Shields or any Indemnified Party is an actual or potential
party to such Proceeding), unless such settlement, compromise or consent
includes an unconditional release of Wellington Shields and each other
Indemnified Party hereunder from all liability arising out of such proceeding.


In order to provide for just and equitable contribution in any case in which (i)
an Indemnified Party is entitled to indemnification pursuant to this Engagement
Agreement but it is judicially determined by the entry of a final judgment
decree by a court of competent jurisdiction and the time to appeal has expired
or the last right of appeal has been denied) that such indemnification may not
be enforced in such case, or (ii) contribution may be required by the Company in
circumstances for which an Indemnified party is otherwise entitled to
indemnification under the Agreement, then, and in each such case, the Company
shall contribute to the aggregate losses, Claims, damages and/or liabilities in
an amount equal to the amount for which indemnification was held unavailable.
Notwithstanding the foregoing, Wellington Shields shall not be obligated to
contribute any amount hereunder that exceeds the amount of fees previously
received by Wellington Shields pursuant to this Agreement.


The Company further agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with Wellington Shields’ engagement hereunder except for
Claims that a court of competent jurisdiction shall have determined by final
judgment (and the time to appeal has expired or the last right of appeal has
been denied) resulted solely from the gross negligence or willful misconduct of
such Indemnified Party. The indemnity, re imbursement and contribution
obligations of the Company set forth herein shall be in addiction to any
liability which the Company may otherwise have an shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company or an Indemnified Party.
 
 
 

--------------------------------------------------------------------------------

 


The indemnity, reimbursement and contribution provisions set forth herein shall
remain operative and full force and effect regardless of (i) any withdrawal,
termination or consummation of or failure to initiate or consummate any Matter
referred to herein, (ii) any investigation made by or on behalf of any party
hereto or any person controlling (within the meaning of Section 15 of the
Securities act of 1933 as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended) any party hereto, (iii) any termination or the completion
or expiration of this Engagement Agreement with Wellington Shields and (iv)
whether or not Wellington Shields shall, or shall not be called upon to, render
any formal or informal advice in the course of such engagement.


Unless otherwise defined, capitalized terms used herein shall have the meaning
ascribed to them in the Engagement Agreement.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
JURISDICTION


Each of the Company and Wellington Shields hereby irrevocably; (a) submits to
the jurisdiction of any court of the State of New York or any federal court
sitting in the State of New York for the purposes of any suit, action or other
proceeding arising out of the Agreement between the Company and Wellington
Shields which is brought by or against either party; (b) agrees that all claims
in respect of any suit, action or proceeding may be heard and determined in any
such court; and (c) to the extent that the Company or Wellington Shields has
acquired, or hereafter may acquire, any immunity from jurisdiction of any such
court or from any legal process therein, each of them hereby waives, to the
fullest extent permitted by law, such immunity.


Each of Wellington Shields and the Company hereby waives, and the Company agrees
not to assert in any such suit, action or proceeding, in each case, to the
fullest extent permitted by applicable law, any claim that: (a) the Company is
not personally subject to the jurisdiction of any such court; (b) it is immune
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in the aid of execution, execution or otherwise) with
respect to it or its property; (c) any such suit, action or proceeding is
brought in an inconvenient forum; (d) the venue of any such suit, action or
proceeding is improper; or (e) this Agreement may not be enforced in or by any
such court.


Nothing in these provisions shall affect any party’s right to serve process in
any manner permitted by law or limit its rights to bring a proceeding in the
competent courts of any jurisdiction or jurisdictions or to enforce any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
AUTHORIZATION OF PAYMENT


I, Robert Chance, Chief Executive Officer of National Automation Services, Inc.
and on behalf of National Automation Services Inc., authorize the
lender/investor to pay Wellington Shields & Co. LLC directly from escrow at the
time of closing of any funding as mentioned in clause 3B of the engagement
letter dated July 15, 2013. This authorization is to remain in full force and
effect unless written authorization by Wellington Shields & Co., LLC is provided
to the lender/investor to revoke this agreement. Please wire the funds to the
wire instructions provided below.









   
Robert Chance
 
Chief Executive Officer
 
National Automation Services, Inc.
 


Agreed and Accepted


 
 
As of this 2nd day of August 2013








WELLINGTON SHIELDS & CO., LLC WIRE INSTRUCTIONS




Bank: 
JPMorgan Chase Bank

One Chase Manhattan Plaza
New York, N.Y. 10005


ABA No.
021000021



Acct Name: 
Wellington Shields & Co., LLC

140 Broadway, 44th Floor
New York, N.Y. 10005


Acct No. 
806376612






--------------------------------------------------------------------------------